No. 14- 1 4-00994-CV

                                                                           FILED IN
                          IN THE COURT OF APPEALS FOR               14th COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                        THE FOURTEENTH JUDICIAL             DISTRICT5/12/2015 5:45:07 PM
                                  AT HOUSTON                        CHRISTOPHER A. PRINE
                                                                             Clerk


  ANDREW T. V0, INDIVIDUALLY AND D/B/A LARRY V0, VIET LE,
                TAM VAN LE AND V0-LE, INC.
                                        Appellant,

                                                V.


                                     KIM HO DOAN
                                        Appellee.



          Appeal from the 129th Judicial District Court of Harris County, Texas
                       Trial Court Cause No. 2007-19358
              The Honorable Michael Gomez, Presiding



                        AFFIDAVIT OF MARK T. MURRAY
      BEFORE ME, the undersigned authority on this day personally appeared
Mark T. Murray, who after being duly sworn,          stated under oath the following:


      My name      is   Mark                    am
                                        over the age of eighteen (18) years, a
                               T. Murray.   I

resident of Harris County, Texas and fully competent and able to make this
afﬁdavit. I have never been convicted of a felony or crime involving moral
turpitude.


      I   am anattorney with Stevenson          &
                                           Murray Law Firm in Houston, Ha.rris
County, Texas and am licensed to practice law in the state of Texas. I represent
the Appellee herein. As counsel for Appellee and counsel in the underlying Cause
No. 2007-19358, pending in the 129 Judicial District Court of Harris County,
Texas, I have personal knowledge of the facts stated herein and they are true and
COITCCI.


   1.    The                                  of Harris County, Texas, Hon. Michael
                  129"‘ Judicial District Court
          Gomez     presiding, entered judgment in that matter on September 16, 2015,
         pursuant to TRCP 156;

          Kim Ho Doan died on September               1,   2012, in Harris County, Texas;

     .    Counsel for Plaintiff,           Kim Ho Doan, ﬁled Plaintiffs Suggestion of Death on
          October 18, 2012;

          Counsel for Plaintiff, Kim Ho Doan, filed an Amended Suggestion of Death
          on July 9, 2014, notifying the Court that probate proceedings were initiated
          in the Harris County Probate Court No. 1 for appointment of a Dependent
          Administrator of the Estate of Kim Ho Doan;

     .    Application for Letters of Administration was ﬁled on January 12, 2015, and
          Letters of Administration were granted in the Estate of Kim Ho Dean,
          Deceased qualifying Lan Thi Nguyen as Independent Administratrix of this
          Estate on March 4, 2015.

          Further Afﬁant sayeth not.



                                                            /%/,7
                                                               MURRAY,
                                                            MARK“1“.
                                                                                     ~»-7
                                                                                   AFFI7NT




                                                             W
          SUBSCRIBED AND swom To BEFORE MB, on this the 12"‘ day ofMay
2015.

                                                                                     /&
                                                            Notary Public in’and%r the State of
     ‘gum wt‘
                                                            Texas
                     KAREN D STANFIELD
                    My Cornmlsslon Explm
                      October 11. 2018                      My commission expires:   [Q     -[I   18
         my 99"
~